DETAILED ACTION

Claim Objections
Claim 12 objected to because of the following informalities:
	Claim 12 should be “The method of claim 11…”. 
  
  Appropriate correction is required.














Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 10-12, 14, 17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Burton (WO 2016110804 A1).
Re Claim 1, Burton discloses a system for determining a likelihood of impairment (see BURTON: e.g., -- one or more wearable devices (i.e. attached or applied to limbs, body, head or other body extremities but also applicable to implanted or physiologically attachable systems). These systems have a means of enabling diagnostic or prognostic monitoring applicable to monitoring relevant parameters and corresponding analysis determination and characterisation applicable to the onset or detection of events or health conditions of interest.--, in abstract, and, --e Life WATCH overview: A wearable wrist-based monitoring device incorporating a gyro-meter or positional tracking system capable of inputting to automatic incorporating means of computing gait, walking characteristics (including Parkinson's onset) including automatic analysis of long-term trending of automatic gait analysis capable of detecting fluidity of walking and manoeuyring, along with predictive assessment of associated outcomes (i.e. hint to see GP or specialist based on detected trends that may have further implications) of individual's walking (gait) such as inability to naturally swing arms with walking stride, short or shuffling steps and difficulties (i.e. change of motion of limbs and stride associated with manoeuvring corners). Any combination of measures such as GPS, gyro-meter, motion, location data can be analyzed as a marker of predefined events or health condition onset, or incidence (Figure 1 RHS, [5]).
An example embodiment of watch-body modular sensor platform system incorporating any of or any combination of photo-plethysmography, oximetry plethysmography, temperature, spring- pressure-loaded or fixed sensor electrophysiological monitoring (i.e. conductive rubber), means of galvanic skin resistance (GSR) monitoring, Doppler ultrasound monitoring, light detection--, in lines 22-45, page 5), the system comprising:
a user attached monitor device, wherein the user attached monitor device (see BURTON: e.g., -- one or more wearable devices (i.e. attached or applied to limbs, body, head or other body extremities but also applicable to implanted or physiologically attachable systems). These systems have a means of enabling diagnostic or prognostic monitoring applicable to monitoring relevant parameters and corresponding analysis determination and characterisation applicable to the onset or detection of events or health conditions of interest.--, in abstract, and, --e Life WATCH overview: A wearable wrist-based monitoring device incorporating a gyro-meter or positional tracking system capable of inputting to automatic incorporating means of computing gait, walking characteristics (including Parkinson's onset) including automatic analysis of long-term trending of automatic gait analysis capable of detecting fluidity of walking and manoeuyring, along with predictive assessment of associated outcomes (i.e. hint to see GP or specialist based on detected trends that may have further implications) of individual's walking (gait) such as inability to naturally swing arms with walking stride, short or shuffling steps and difficulties (i.e. change of motion of limbs and stride associated with manoeuvring corners). Any combination of measures such as GPS, gyro-meter, motion, location data can be analyzed as a marker of predefined events or health condition onset, or incidence (Figure 1 RHS, [5]--, in lines 22-45, page 5) includes:
a strap operable to secure the user attached monitor device to a wrist of a monitored individual (see BURTON: e.g.,-- In one embodiment of the present invention a "watch/wristband body" and/or "watch/wristband face" and/or "watch/wristband -back" and/or "watch/wristband strap and/or "watch/wristband buckle" detachable or removable modular sensor platform system includes a watch device containing processing capability whereby an interface between the said "watch-body modular sensor platform" enables any of or any combination of analogue, power, digital or wireless interface in order to enable a range of configurable smart watch devices with a spectrum of environmental or health monitoring characteristics, including (but not limited to) embedded, attached and/or integrated sensors…etc., in line 25, page 56 through line 11, page 57) includes:
a sensor; a display;  a processor; and a computer readable medium including non-transitory instructions executable 9 by the processor (see BURTON: e.g.,--e Life WATCH overview: A wearable wrist-based monitoring device incorporating a gyro-meter or positional tracking system capable of inputting to automatic incorporating means of computing gait, walking characteristics (including Parkinson's onset) including automatic analysis of long-term trending of automatic gait analysis capable of detecting fluidity of walking and manoeuyring, along with predictive assessment of associated outcomes (i.e. hint to see GP or specialist based on detected trends that may have further implications) of individual's walking (gait) such as inability to naturally swing arms with walking stride, short or shuffling steps and difficulties (i.e. change of motion of limbs and stride associated with manoeuvring corners). Any combination of measures such as GPS, gyro-meter, motion, location data can be analyzed as a marker of predefined events or health condition onset, or incidence (Figure 1 RHS, [5]). An example embodiment of watch-body modular sensor platform system incorporating any of or any combination of photo-plethysmography, oximetry plethysmography, temperature, spring- pressure-loaded or fixed sensor electrophysiological monitoring (i.e. conductive rubber), means of galvanic skin resistance (GSR) monitoring, Doppler ultrasound monitoring,..etc., --, in lines 22-45, page 5, also see in page 32-33,, and pages 52-53, and  55-57) to: 
generate a characteristic of the monitored individual based at least in part on data received from the sensor (see BURTON: e.g., --e Life WATCH overview: A wearable wrist-based monitoring device incorporating a gyro-meter or positional tracking system capable of inputting to automatic incorporating means of computing gait, walking characteristics (including Parkinson's onset) including automatic analysis of long-term trending of automatic gait analysis capable of detecting fluidity of walking and manoeuyring, along with predictive assessment of associated outcomes (i.e. hint to see GP or specialist based on detected trends that may have further implications) of individual's walking (gait) such as inability to naturally swing arms with walking stride, short or shuffling steps and difficulties (i.e. change of motion of limbs and stride associated with manoeuvring corners). Any combination of measures such as GPS, gyro-meter, motion, location data can be analyzed as a marker of predefined events or health condition onset, or incidence (Figure 1 RHS, [5]). An example embodiment of watch-body modular sensor platform system incorporating any of or any combination of photo-plethysmography, oximetry plethysmography, temperature, spring- pressure-loaded or fixed sensor electrophysiological monitoring (i.e. conductive rubber), means of galvanic skin resistance (GSR) monitoring, Doppler ultrasound monitoring,..etc., --, in lines 22-45, page 5, also see in page 32-33,, and pages 55-57);
generate an impairment value based at least in part on the characteristic of the monitored individual (see BURTON: e.g., --the system could be programed to indicate overall sleep quality….the subject/user achieving at least say within 20% of total REM sleep time….---, in from line 45 “ Fig.2 Wrist (eLifeWrist) with monitoring….”, page 52, “REM sleep time”, “REM sleep state”, and “REM sleep behavior disorder (RBD)”, in lines 31-49, page 56, and through line 11, page 57; also see: --the present invention incorporates threshold level (s) as a marker of excessive drowsiness, said threshold marker indicating an individual object (ie by calibrated and personalized data means) or of normative data Determined from any or any combination. In this way, the VISE measurement value is subject to the subject or other party when a predefined or dynamically determined threshold level is exceeded, or when the safe operating area transitions to an unacceptable sleepiness risk level area. Can be configured to generate a warning or notification……. identifying at least one subject eye movement, the exact movement of the eye movement and its change over time To be able to track…measuring 5 mm eye closure or opening requires reducing the speed calculation error to below 10%, which means a resolution of at least 5 mm per pixel, or Nyquist Based on the theorem limits, one would require at least 25 mm (eye closure or eye opening measurement) per pixel. O Eye movement acceleration is not only detected at 2.25 mm (based on 10% error),--, --All sleep stages are analyzed in terms of EMG average levels (block [20]). In situations where the MEG average amplitude level exceeds the average measured EMG during the sleep phase other than REM, the percentage of this increase is noted (ie, the percentage of EMG amplitude exceeds the maximum average REM EMG level). If the percentage of increased EMG amplitude exceeds any previous average REM EMG level (ie, the average EMG amplitude exceeds the maximum EMG average threshold during the previous REM state, according to block [21]) The situation is flagged and determined to be “sleep behavior disorder” (SBD) (according to block 26). A flagged SBD may cause EMG levels during other conditions (ie restless leg syndrome, muscle pain (ie muscle pain), muscle process disorder (ie connective tissue inflammation), neuralgia, or REM sleep. The condition is flagged as idiopathic SBD (blocks [19], [22]) when accompanied by a report verifying that other disorders known to increase are not associated with an increase in EMG during the REM phase. [24]), the possibility of the onset of Parkinson's disease…..if the threshold is not exceeded (according to block [21]), a longer time base and data mining analysis is still applied and the EMG amplitude over a period of time or sequence or series of sleep studies is clearly such threshold. To determine if there is a tendency towards the level (ie typically the EMG average level exceeds the EMG average of other sleep stages by 10-20% (blocks [20], [23 ] And [21]), this condition will also be flagged as a possible early marker of the onset of Parkinson's disease or the appearance or onset of other muscle, neurological or neurological disorders .--- to combine with any or any combination of nerves and / or sleep EOI, including (but not limited to) combined states such as (but not limited to) sleep withdrawal syndrome, sleep-induced epilepsy or SBD To predict or diagnose “health condition or symptom” or “event of interest / EOI” (according to the “EOI definition” detailed in the abbreviation table later in this document). investigates the temporal correlation, configures the “COH time model” and “COH lag time” parameters, and the magnitude time point of the SR peak. Can be activated in accordance with plus and minus 30% from and any other within the selected COH magnitude range and plus 30% of total SR time (COH model time) and minus 30% of total SR time (COH lag time) Brain source localization signals will be shown as coherent link data--; and, --if the parameter is set to 50%, any epoch with NLDBV SNR or more than 50% above threshold will be classified as NLDBV epoch.--, also see: --The quality of sleep is most important, not the time in bed. Sleep is composed of different stages, and each stage of the sleep cycle provides different benefits. Deep sleep (stage N3) and REM sleep are the most important sleep stages. For normal adults, approximately 50% of the total sleep time is spent on stage 2 sleep, 20% is spent on REM sleep, and 30% is spent on the remaining stages including deep sleep. • Sleep debt is the difference between the amount and quality of sleep actually obtained and the amount and quality of sleep required. • Sleep debt is added at the expense of sleep.--).

Re Claim 2, BURTON further discloses wherein the computer readable medium further 2 includes non-transitory instructions executable by the processor to:  
receive a test setup request via wireless communication network, wherein the test  setup request indicates a particular impairment test (see Burton: e.g., “eLifeWatch Sensor Kit… US Home Sleep Test Type i), ii), iii) ….--, in line 49, page 55 through line 24, page 56);
 and start the particular impairment test by enabling the sensor and requesting that the 6 monitored individual perform a particular activity (see BURTON: e.g., --the system could be programed to indicate overall sleep quality….the subject/user achieving at least say within 20% of total REM sleep time….---, in from line 45 “ Fig.2 Wrist (eLifeWrist) with monitoring….”, page 52, “REM sleep time”, “REM sleep state”, and “REM sleep behavior disorder (RBD)”, in lines 31-49, page 56, and through line 11, page 57; also see: --the present invention incorporates threshold level (s) as a marker of excessive drowsiness, said threshold marker indicating an individual object (ie by calibrated and personalized data means) or of normative data Determined from any or any combination. In this way, the VISE measurement value is subject to the subject or other party when a predefined or dynamically determined threshold level is exceeded, or when the safe operating area transitions to an unacceptable sleepiness risk level area. Can be configured to generate a warning or notification……. identifying at least one subject eye movement, the exact movement of the eye movement and its change over time To be able to track…measuring 5 mm eye closure or opening requires reducing the speed calculation error to below 10%, which means a resolution of at least 5 mm per pixel, or Nyquist Based on the theorem limits, one would require at least 25 mm (eye closure or eye opening measurement) per pixel. O Eye movement acceleration is not only detected at 2.25 mm (based on 10% error),--, --All sleep stages are analyzed in terms of EMG average levels (block [20]). In situations where the MEG average amplitude level exceeds the average measured EMG during the sleep phase other than REM, the percentage of this increase is noted (ie, the percentage of EMG amplitude exceeds the maximum average REM EMG level). If the percentage of increased EMG amplitude exceeds any previous average REM EMG level (ie, the average EMG amplitude exceeds the maximum EMG average threshold during the previous REM state, according to block [21]) The situation is flagged and determined to be “sleep behavior disorder” (SBD) (according to block 26). A flagged SBD may cause EMG levels during other conditions (ie restless leg syndrome, muscle pain (ie muscle pain), muscle process disorder (ie connective tissue inflammation), neuralgia, or REM sleep. The condition is flagged as idiopathic SBD (blocks [19], [22]) when accompanied by a report verifying that other disorders known to increase are not associated with an increase in EMG during the REM phase. [24]), the possibility of the onset of Parkinson's disease…..if the threshold is not exceeded (according to block [21]), a longer time base and data mining analysis is still applied and the EMG amplitude over a period of time or sequence or series of sleep studies is clearly such threshold. To determine if there is a tendency towards the level (ie typically the EMG average level exceeds the EMG average of other sleep stages by 10-20% (blocks [20], [23 ] And [21]), this condition will also be flagged as a possible early marker of the onset of Parkinson's disease or the appearance or onset of other muscle, neurological or neurological disorders .--- to combine with any or any combination of nerves and / or sleep EOI, including (but not limited to) combined states such as (but not limited to) sleep withdrawal syndrome, sleep-induced epilepsy or SBD To predict or diagnose “health condition or symptom” or “event of interest / EOI” (according to the “EOI definition” detailed in the abbreviation table later in this document). investigates the temporal correlation, configures the “COH time model” and “COH lag time” parameters, and the magnitude time point of the SR peak. Can be activated in accordance with plus and minus 30% from and any other within the selected COH magnitude range and plus 30% of total SR time (COH model time) and minus 30% of total SR time (COH lag time) Brain source localization signals will be shown as coherent link data--; and, --if the parameter is set to 50%, any epoch with NLDBV SNR or more than 50% above threshold will be classified as NLDBV epoch.--, also see: --The quality of sleep is most important, not the time in bed. Sleep is composed of different stages, and each stage of the sleep cycle provides different benefits. Deep sleep (stage N3) and REM sleep are the most important sleep stages. For normal adults, approximately 50% of the total sleep time is spent on stage 2 sleep, 20% is spent on REM sleep, and 30% is spent on the remaining stages including deep sleep. • Sleep debt is the difference between the amount and quality of sleep actually obtained and the amount and quality of sleep required. • Sleep debt is added at the expense of sleep.--).

Re Claim 5, Burton further discloses wherein the characteristic of the monitored individual  is a balance characteristic, wherein the sensor is an accelerometer, (see Burton: e.g., --Similarly, analysis of motion sensor output (ie accelerometers) can include the development of a non-linear dynamic base (NLDB) analysis transformation of, for example, regularity of arm swing or limb stride motion characteristics (Ie, determinism or regularity) can be measured in terms of non-linear dynamic characteristic indices such as (but not limited to) complexity or entropy. (Exercise pattern or signal form analysis) Similarly, analysis of motion sensor output (ie accelerometer) can include the development of pattern recognition analysis transformations, leg stride and arm swing motion can be mapped and recorded by signal characterization, Slow changes in motion, fluency, flow of movement, synchronization with other limbs or ends, reversal / recovery or degradation of movement, “focused events / EOI” (definition of “EOI” later in this document Characterize as a measure of slight or more severe reduction or improvement applicable to neurological or neurological disorders (detailed in the abbreviation table)…..mapping individual motion characteristics to exercise different categories of motion (i.e., walking, jogging, stair climbing, sports or treadmill gym systems, When related to running), a gradual decrease over a period of time, corresponding to a gait or balance output measurement in terms of course determination or gait difficulties (ie, mild, medium or severe movement difficulties, straight path, etc.) (Ie, without limitation, it can be analyzed with any or all of the following:--); 
wherein the sensor is an accelerometer, and wherein the non-transitory  instructions executable by the processor to generate the characteristic of a monitored individual  include non-transitory instructions executable by the processor to:
receive acceleration data from the accelerometer; and
calculate the balance characteristic based upon the acceleration data (see Burton: e.g., -- mapping individual motion characteristics to exercise different categories of motion (i.e., walking, jogging, stair climbing, sports or treadmill gym systems, When related to running), a gradual decrease over a period of time, corresponding to a gait or balance output measurement in terms of course determination or gait difficulties (ie, mild, medium or severe movement difficulties, straight path, etc.) (Ie, without limitation, it can be analyzed with any or all of the following:--).

Re Claim 10, Burton further discloses wherein the impairment value indicates a likelihood that the monitored individual is impaired (see BURTON: e.g., -- one or more wearable devices (i.e. attached or applied to limbs, body, head or other body extremities but also applicable to implanted or physiologically attachable systems). These systems have a means of enabling diagnostic or prognostic monitoring applicable to monitoring relevant parameters and corresponding analysis determination and characterisation applicable to the onset or detection of events or health conditions of interest.--, in abstract, and, --e Life WATCH overview: A wearable wrist-based monitoring device incorporating a gyro-meter or positional tracking system capable of inputting to automatic incorporating means of computing gait, walking characteristics (including Parkinson's onset) including automatic analysis of long-term trending of automatic gait analysis capable of detecting fluidity of walking and manoeuyring, along with predictive assessment of associated outcomes (i.e. hint to see GP or specialist based on detected trends that may have further implications) of individual's walking (gait) such as inability to naturally swing arms with walking stride, short or shuffling steps and difficulties (i.e. change of motion of limbs and stride associated with manoeuvring corners). Any combination of measures such as GPS, gyro-meter, motion, location data can be analyzed as a marker of predefined events or health condition onset, or incidence (Figure 1 RHS, [5]--, in lines 22-45, page 5).
Re Claims 11, 14, and 17, claims 11, 14, and 17 are the corresponding method claim to the combination of claims 1, 2, and 5 respectively. Thus, claims 11, 14, and 17 are rejected for the similar reasons as for claims 1, 2, and 5. Furthermore, BURTON further discloses a method for monitoring impairment (see BURTON: e.g., in lines 22-45, page 5).

Re Claim 12, BURTON further discloses displaying the impairment value via the display (see BURTON: e.g., in lines 22-45, page 5; and in lines 31-49, page 56, and through line 11, page 57).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 9, 13, 15, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over BURTON,  in view of  Patton (US 20200289042 A1, claims the priority of Us-Provisional-Application US 62818028 March, 13 2019), and further in view of Samadani (US 20180110410 A1).
Re Claim 3, BURTON however does not explicitly disclose wherein the characteristic of the monitored individual  is an eye movement characteristic, wherein the sensor is an image sensor,
Patton teaches {generating} the characteristic of the monitored individual  is an eye movement characteristic, wherein the sensor is an image sensor  (see Patton: e.g., --A system may detect a neurological impairment of a patient based, at least in part, on optical data. The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient. The computing device may further include a processor to generate data indicative of impairment based on the optical data.--, in abstract; --the optical data may provide a biometric fingerprint that can be used to uniquely identify the person based, for example, on images of the user's eye. Further, the optical data may include color variations that may be imperceptible to the human eye, but which may reveal blood flow within and around the person's eyes. Additionally, the optical data may include data variations that can reveal details of the person's pupil reflexes, eye movements (smooth pursuits, saccadic movements, irregular, convergent, divergent, and so on)--, in [0027]; similarly, -- the processor may present data to the display and receive optical data 110(1) as the person watches the data on the display. The processor may analyze the optical data 110(1) to detect … eye movements (rapid movements, tracking movements (smooth or otherwise), divergence, other eye movements, or any combination thereof), pupil reflexes, pupil shape, eye shape, swelling, retinal injury, and so on. The processor may further analyze the motion data 114(1) to detect movement indicative of dizziness or imbalance. The processor may determine data indicative of impairment 120(1) of the person 102(1) based on the optical data 110(1) --, in [0039]; also see: -- The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient.--, in abstract, [0005]-[0007], and, -- the electronic device … a smartphone positioned in front of the user's eyes,--, in [0026], and, -- or a mobile computing device 106--, in [0053]);
BURTON and Patton  are combinable as they are in the same field of endeavor:  image processing for determining/recognizing eye movements and determine impairments based on the detected eye movements. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify BURTON’s system using Patton’s teachings by including generating the characteristic of the monitored individual  is an eye movement characteristic, wherein the sensor is an image sensor in order to determine the user's impairment (see Patton: e.g. in abstract, [0005]-[0007], and [0026]-[0027]); 
BURTON as modified by Patton further disclose wherein the non- transitory instructions executable by the processor to generate the characteristic of a monitored  individual include non-transitory instructions executable by the processor  (see Patton: e.g., --A system may detect a neurological impairment of a patient based, at least in part, on optical data. The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient. The computing device may further include a processor to generate data indicative of impairment based on the optical data.--, in abstract),
display a video on a display of the user attached monitor device (see Burton:e.g., Unique use of eLifeWATCH display (or select animated video guide) using number and colour codes locational guide system. [0806] Unique eLifeWATCH automatically detects sensor type and configures system (patent pending) so that the study type and system screens you need are automatically presented. [0807] Unique eLifeWATCH display SETUP mode (FIG. 11; LEFT) is displayed and sensors will blink until all sensors and signal quality is acceptable and then OK mode is displayed (see FIG. 8). [0808] Scroll through screens (FIG. 12) for animated video guides, helpful hints, troubleshooting, diagnosis, more detailed status etc.--, in lines 5-24, page 56);
BURTON as modified by Patton however still do not explicitly disclose receive images of eyes of the monitored individual captured by the image sensor  while the monitored individual watches the video,
Samadani teaches receive images of eyes of the monitored individual captured by the image sensor 7 while the monitored individual watches the video (see Samadani: e.g., -- displaying a video to the patient on a stimulus screen of an eye tracking and biometric identification system; tracking movement of the patient's eyes during display of the video via an eye tracking camera of the eye tracking and biometric identification system….. with a computer processor of the eye tracking and biometric identification system, a score representing an ability of the patient's eyes to track the video; --, in abstract, and, -- During use, the patient's face is stabilized in chin rest 134 and forehead rest 136, at a precise distance from stimulus monitor 112. Eye tracking camera 114 is positioned just below stimulus monitor 112 and captures images from the eyes. Ocular biometric capture device 110 is positioned just above stimulus monitor 112 and captures biometric data from the eyes. In an alternative embodiment, eye tracking camera 114 may be configured to capture ocular biometric data from the patient--, in [0037]-[0038]);
BURTON (as modified by Patton) and Samadani are combinable as they are in the same field of endeavor:  image processing for determining/recognizing eye movements. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify BURTON (as modified by Patton)’s system using Samadni’s teachings by including receive images of eyes of the monitored individual captured by the image sensor 7 while the monitored individual watches the video to BURTON’s eLifeWatch, and further to Patton’s display of visual information to a patient in order to evaluate an ability of the patient's eyes to track the video (see Samadani: e.g. in abstract);
BURTON as modified by Patton and Samadani further disclose use the received images to calculate the eye movement characteristic (see Patton: e.g., --the optical data may provide a biometric fingerprint that can be used to uniquely identify the person based, for example, on images of the user's eye. Further, the optical data may include color variations that may be imperceptible to the human eye, but which may reveal blood flow within and around the person's eyes. Additionally, the optical data may include data variations that can reveal details of the person's pupil reflexes, eye movements (smooth pursuits, saccadic movements, irregular, convergent, divergent, and so on)--, in [0027]; similarly, -- the processor may present data to the display and receive optical data 110(1) as the person watches the data on the display. The processor may analyze the optical data 110(1) to detect … eye movements (rapid movements, tracking movements (smooth or otherwise), divergence, other eye movements, or any combination thereof), pupil reflexes, pupil shape, eye shape, swelling, retinal injury, and so on. The processor may further analyze the motion data 114(1) to detect movement indicative of dizziness or imbalance. The processor may determine data indicative of impairment 120(1) of the person 102(1) based on the optical data 110(1) --, in [0039]; also see: -- The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient.--, in abstract, [0005]-[0007], and, -- the electronic device … a smartphone positioned in front of the user's eyes,--, in [0026], and, -- or a mobile computing device 106--, in [0053]).

Re Claim 6, BURTON as modified by  Patton and Samadni further disclose wherein the non-transitory instructions executable by  the processor to generate the impairment value include non-transitory instructions executable by the  processor to:
compare the balance characteristic to a baseline balance threshold; and
generate the impairment value based upon the comparison of the balance characteristic and the baseline balance threshold (see Patton: e.g., --the optical data may provide a biometric fingerprint that can be used to uniquely identify the person based, for example, on images of the user's eye. Further, the optical data may include color variations that may be imperceptible to the human eye, but which may reveal blood flow within and around the person's eyes. Additionally, the optical data may include data variations that can reveal details of the person's pupil reflexes, eye movements (smooth pursuits, saccadic movements, irregular, convergent, divergent, and so on)--, in [0027]; similarly, -- the processor may present data to the display and receive optical data 110(1) as the person watches the data on the display. The processor may analyze the optical data 110(1) to detect … eye movements (rapid movements, tracking movements (smooth or otherwise), divergence, other eye movements, or any combination thereof), pupil reflexes, pupil shape, eye shape, swelling, retinal injury, and so on. The processor may further analyze the motion data 114(1) to detect movement indicative of dizziness or imbalance. The processor may determine data indicative of impairment 120(1) of the person 102(1) based on the optical data 110(1) --, in [0039]; also see: -- The system may include a computing device including a display to present visual information to a patient and an optical sensor to capture optical data of eyes and facial muscles surround the eyes of the patient.--, in abstract, [0005]-[0007], and, -- the electronic device … a smartphone positioned in front of the user's eyes,--, in [0026], and, -- or a mobile computing device 106--, in [0053]). See the similar obviousness and motivation statements addressed above in the discussion for claim 3 above.

	Re Claims 9, and 21, BURTON as modified by Patton and Samadni further disclose wherein the computer readable medium is a first computer readable medium, wherein the processor is a first processor, the system further comprising:  
a central monitoring station including a second computer readable medium and a second processor, the second computer readable medium including instructions executable by a second processor (see Patton: e.g., Fig. 3, wherein “Analytics System 302” with the “processor 308” is the central monitoring station, and correspondingly, “computing device(s) 106 (1, 2, …x) is the first readable medium and first processor, in [0057]-[0071]) to:
	transmit an impairment test request to the user attached monitor device via a  wireless communication network; and  receive results from the user attached monitor device in response to the  impairment test request (see Patton: e.g., Fig. 3, wherein “Analytics System 302” with the “processor 308” is the central monitoring station, and correspondingly, “computing device(s) 106 (1, 2, …x) is the first readable medium and first processor, in [0057]-[0071]). See the similar obviousness and motivation statements addressed above in the discussion for claim 3 above.

Re Claim 13,  claims 13 is the corresponding method claim to the combination of claims 9 respectively. Thus, claim 13 is rejected for the similar reasons as for claim 3. Furthermore, BURTON as modified by Patton and Samadni further discloses a method for monitoring impairment comprising transmitting the impairment value to a central monitoring station via a wireless communication network (see Patton: e.g., Fig. 3, wherein “Analytics System 302” with the “processor 308” is the central monitoring station, and correspondingly, “computing device(s) 106 (1, 2, …x) is the first readable medium and first processor, in [0057]-[0071]).

Re Claims 15, and 18,  claims 15, and 18 are the corresponding method claim to the combination of claims 3, 6 respectively. Thus, claims 15, and 18 are rejected for the similar reasons as for claims 3, and 6. Furthermore, BURTON as modified by Patton and Samadni further disclose a method for monitoring impairment (see BURTON: e.g., in lines 22-45, page 5; also see Samadani: e.g., -- displaying a video to the patient on a stimulus screen of an eye tracking and biometric identification system; tracking movement of the patient's eyes during display of the video via an eye tracking camera of the eye tracking and biometric identification system….. with a computer processor of the eye tracking and biometric identification system, a score representing an ability of the patient's eyes to track the video; --, in abstract, and, -- During use, the patient's face is stabilized in chin rest 134 and forehead rest 136, at a precise distance from stimulus monitor 112. Eye tracking camera 114 is positioned just below stimulus monitor 112 and captures images from the eyes. Ocular biometric capture device 110 is positioned just above stimulus monitor 112 and captures biometric data from the eyes. In an alternative embodiment, eye tracking camera 114 may be configured to capture ocular biometric data from the patient--, in [0037]-[0038] ).


Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over BURTON as modified by  Patton and Samadni, and further in view of MACKNIK (US 20170049362 A1).
Re Claim 4, although BURTON as modified by Patton and Samadani further disclose wherein the non-transitory instructions executable by  the processor to generate the impairment value include non-transitory instructions executable by the processor to:
compare the eye movement characteristic to a baseline physiological data threshold (see Burton: e.g., --All sleep stages are analyzed in terms of EMG average levels (block [20]). In situations where the MEG average amplitude level exceeds the average measured EMG during the sleep phase other than REM, the percentage of this increase is noted (ie, the percentage of EMG amplitude exceeds the maximum average REM EMG level). If the percentage of increased EMG amplitude exceeds any previous average REM EMG level (ie, the average EMG amplitude exceeds the maximum EMG average threshold during the previous REM state, according to block [21]) The situation is flagged and determined to be “sleep behavior disorder” (SBD) (according to block 26). A flagged SBD may cause EMG levels during other conditions (ie restless leg syndrome, muscle pain (ie muscle pain), muscle process disorder (ie connective tissue inflammation), neuralgia, or REM sleep. The condition is flagged as idiopathic SBD (blocks [19], [22]) when accompanied by a report verifying that other disorders known to increase are not associated with an increase in EMG during the REM phase. [24]), the possibility of the onset of Parkinson's disease…..if the threshold is not exceeded (according to block [21]), a longer time base and data mining analysis is still applied and the EMG amplitude over a period of time or sequence or series of sleep studies is clearly such threshold. To determine if there is a tendency towards the level (ie typically the EMG average level exceeds the EMG average of other sleep stages by 10-20% (blocks [20], [23 ] And [21]), this condition will also be flagged as a possible early marker of the onset of Parkinson's disease or the appearance or onset of other muscle, neurological or neurological disorders .--- to combine with any or any combination of nerves and / or sleep EOI, including (but not limited to) combined states such as (but not limited to) sleep withdrawal syndrome, sleep-induced epilepsy or SBD To predict or diagnose “health condition or symptom” or “event of interest / EOI” (according to the “EOI definition” detailed in the abbreviation table later in this document). investigates the temporal correlation, configures the “COH time model” and “COH lag time” parameters, and the magnitude time point of the SR peak. Can be activated in accordance with plus and minus 30% from and any other within the selected COH magnitude range and plus 30% of total SR time (COH model time) and minus 30% of total SR time (COH lag time) Brain source localization signals will be shown as coherent link data--; and, --if the parameter is set to 50%, any epoch with NLDBV SNR or more than 50% above threshold will be classified as NLDBV epoch.--, also see: --The quality of sleep is most important, not the time in bed. Sleep is composed of different stages, and each stage of the sleep cycle provides different benefits. Deep sleep (stage N3) and REM sleep are the most important sleep stages. For normal adults, approximately 50% of the total sleep time is spent on stage 2 sleep, 20% is spent on REM sleep, and 30% is spent on the remaining stages including deep sleep. • Sleep debt is the difference between the amount and quality of sleep actually obtained and the amount and quality of sleep required. • Sleep debt is added at the expense of sleep.--; also see Patton: e.g., --the computing device may communicate with another computing device (such as a computer server) through a network to compare at least a portion of the captured data to previously captured data associated with the person. The previously captured data may include baseline physiological data that can be used as a basis for comparison to detect changes, which may be the result of an impact or other condition. In some instances, deviation from a baseline may be indicative of a physiological change, which may be used as a basis for diagnosis--, in [0031], -- the processor may present data to the display and receive optical data 110(1) as the person watches the data on the display. The processor may analyze the optical data 110(1) to detect … eye movements (rapid movements, tracking movements (smooth or otherwise), divergence, other eye movements, or any combination thereof), pupil reflexes, pupil shape, eye shape, swelling, retinal injury, and so on. The processor may further analyze the motion data 114(1) to detect movement indicative of dizziness or imbalance. The processor may determine data indicative of impairment 120(1) of the person 102(1) based on the optical data 110(1) --, in [0039], and, -- a generalized average baseline measurement may be determined that may be used to determine impairment. Such impairments may include traumatic brain injuries (e.g., a concussion), chemical impairments or exposure to toxic substances, neurological diseases or infections, lifestyle factors, eye injuries, and so on. The processor may compare the captured data to the baseline and may determine impairment when the captured data deviates from the baseline by more than a threshold amount.--, in [0044]);
BURTON (as modified by Patton and Samadani) however still do not explicitly disclose {above mentioned baseline measurements} a baseline level of eye movement,
MACKNIK teaches compare the detected level of eye movement with a baseline level of eye movement (see MACKNIK: e.g., -- A detection system may record eye movement data from a user, compare the eye movement data to a data model comprising threshold eye movement data samples, and from the comparison make a determination whether or not intoxication or impairment is present. The detection system may alert the user to take corrective action if onset or presence of a dangerous condition is detected. The eye movements detected include saccadic and intersaccadic parameters such as intersaccadic drift velocity. Measurements may be collected in situ with a field testing device. An interactive application may be provided on a user device to provoke the desired eye movements during recording.-- , in abstract, and, -- a system includes a sensing arrangement that collects eye movement data of a user, and a control unit in communication with the sensing arrangement. The control unit may be configured to compare the eye movement data to one or more baseline measurements of eye movement dynamics and, if the eye movement data diverges from one or more of the baseline measurements by a threshold amount, generate an alert for delivery to the user. Comparing the eye movement data to the baseline measurements may include calculating a current intersaccadic drift velocity of the user and comparing the current intersaccadic drift velocity to one or more threshold drift velocities of the baseline measurements. The eye movement data may include one or more saccade parameters, and comparing the eye movement data to the baseline measurements may include calculating a current intersaccadic drift velocity of the user from the saccade parameters and comparing the current intersaccadic drift velocity to one or more threshold drift velocities of the baseline measurements.--, in [0011]-[0012], and [0028]),
BURTON (as modified by Patton and Samadani) and MACKNIK are combinable as they are in the same field of endeavor:  image processing for determining/recognizing eye movements and determine impairments based on the detected eye movements. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify BURTON (as modified by Patton and Samadani)’s system using MACKNIK’s teachings by including compare the detected level of eye movement with a baseline level of eye movement to BURTON (as modified by Patton and Samadani)’s compare the captured data to the baseline measurements in order to determine the user's impairment (see MACKNIK: e.g. in abstract, and [0011]-[0012], and [0028]); and 
BURTON as modified by Patton and Samadani and MACKNIK further disclose generate the impairment value based upon the comparison of the eye movement
characteristic and the baseline eye movement threshold (see MACKNIK: e.g., -- a system includes a sensing arrangement that collects eye movement data of a user, and a control unit in communication with the sensing arrangement. The control unit may be configured to compare the eye movement data to one or more baseline measurements of eye movement dynamics and, if the eye movement data diverges from one or more of the baseline measurements by a threshold amount, generate an alert for delivery to the user. Comparing the eye movement data to the baseline measurements may include calculating a current intersaccadic drift velocity of the user and comparing the current intersaccadic drift velocity to one or more threshold drift velocities of the baseline measurements. The eye movement data may include one or more saccade parameters, and comparing the eye movement data to the baseline measurements may include calculating a current intersaccadic drift velocity of the user from the saccade parameters and comparing the current intersaccadic drift velocity to one or more threshold drift velocities of the baseline measurements.--, in [0011]-[0012], and [0028]).

Re Claim 16,  claim 16 is the corresponding method claim to the combination of claim 4 respectively. Thus, claim 16 is rejected for the similar reasons as for claim 4. Furthermore, BURTON as modified by Patton and Samadani and MACKNIK further disclose a method for monitoring impairment (see BURTON: e.g., in lines 22-45, page 5; also see MACKNIK: e.g., -- a system includes a sensing arrangement that collects eye movement data of a user, and a control unit in communication with the sensing arrangement. The control unit may be configured to compare the eye movement data to one or more baseline measurements of eye movement dynamics and, if the eye movement data diverges from one or more of the baseline measurements by a threshold amount, generate an alert for delivery to the user. Comparing the eye movement data to the baseline measurements may include calculating a current intersaccadic drift velocity of the user and comparing the current intersaccadic drift velocity to one or more threshold drift velocities of the baseline measurements. The eye movement data may include one or more saccade parameters, and comparing the eye movement data to the baseline measurements may include calculating a current intersaccadic drift velocity of the user from the saccade parameters and comparing the current intersaccadic drift velocity to one or more threshold drift velocities of the baseline measurements.--, in [0011]-[0012], and [0028]).

Claims 7-8, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over BURTON, and further in view of Luz Rello-Sanchez (US 20170308654 A1).
Re Claim 7, BURTON however does not explicitly disclose wherein the characteristic of the monitored individual is a duration of time for an action taken by the monitored individual,
	Luz Rello-Sanchez teaches the characteristic of the monitored individual is a duration of time for an action taken by the monitored individual (see Luz Rello-Sanchez: e.g., -- a feature of the feature vector represents one or more measurements of eye movements of a user of the client device as the user reads text rendered on an interface of the client device. In some implementations, the one or more measurements of eye movements comprise one or more of: a mean of values representing eye fixation durations--, in [0033]-[0034]; -- Mean of visit: Duration of each individual visit within the area of interest (the text). [0118] Sum of visits (reading time): Sum of all the visits. This is equivalent to the reading time of the whole text.--, in [0117]-[0118]; and, -- MT Time: Time that the participant moved the mouse. [0135] MT Distance: Total number of pixels traveled by the mouse. [0136] MT Speed: The speed of the mouse is calculated dividing the MT Time by the number of pixels of the MT Distance. [0137] Mean of fixation: The mouse does not move contiguously over text, but alternates saccades and mouse fixations. This measure refers to the mean of the mouse fixation duration over the text. [0138] Number of MT Fixations: Number of fixation of the mouse while reading a text. —Total MT Fixation Time: Sum of all mouse tracking fixations.--, in [0134]-[0141]; also see: claims 9-10, and claim 23);
	wherein the non-transitory instructions executable by the processor to generate the characteristic of a monitored individual include non-transitory instructions executable by the processor to:
display a game via a display on the user attached monitor device (see Luz Rello-Sanchez: e.g.,; -- The games being displayed on the user interface 200 can change depending on the cognitive skill being tested by the data processing system. For example, producing many symbols simultaneously can test pattern recognition abilities, while a matching game can test memory of a user.--, in [0055]);
receive timer data from the timer, wherein the timer data indicates the duration of
time for an action taken by the monitored individual while playing the game (see Luz Rello-Sanchez: e.g., -- a feature of the feature vector represents one or more measurements of eye movements of a user of the client device as the user reads text rendered on an interface of the client device. In some implementations, the one or more measurements of eye movements comprise one or more of: a mean of values representing eye fixation durations--, in [0033]-[0034]; -- Mean of visit: Duration of each individual visit within the area of interest (the text). [0118] Sum of visits (reading time): Sum of all the visits. This is equivalent to the reading time of the whole text.--, in [0117]-[0118]; and, -- MT Time: Time that the participant moved the mouse. [0135] MT Distance: Total number of pixels traveled by the mouse. [0136] MT Speed: The speed of the mouse is calculated dividing the MT Time by the number of pixels of the MT Distance. [0137] Mean of fixation: The mouse does not move contiguously over text, but alternates saccades and mouse fixations. This measure refers to the mean of the mouse fixation duration over the text. [0138] Number of MT Fixations: Number of fixation of the mouse while reading a text. —Total MT Fixation Time: Sum of all mouse tracking fixations.--, in [0134]-[0141]; also see: claims 9-10, and claim 23);
BURTON and Luz Rello-Sanchez are combinable as they are in the same field of endeavor:  image processing for determining/recognizing eye movements and determine impairments based on the detected eye movements. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify BURTON’s system using Luz Rello-Sanchez’s teachings by including the characteristic of the monitored individual is a duration of time for an action taken by the monitored individual,  wherein the non-transitory instructions executable by the processor to generate the characteristic of a monitored individual include non-transitory instructions executable by the processor to: display a game via a display on the user attached monitor device, receive timer data from the timer, wherein the timer data indicates the duration of time for an action taken by the monitored individual while playing the game to Burton’s display in order to determine the user's attention impairment (see Luz Rello-Sanchez: e.g. in abstract, in [0033]-[0034], [0117]-[0119], and, [0134]-[0141]; also see: claims 9-10, and claim 23).

Re Claim 8, BURTON as modified by Luz Rello-Sanchez further disclose wherein the non-transitory instructions executable by the processor to generate the impairment value include non-transitory instructions executable by the  processor to:
compare the duration of time for the action taken by the monitored individual to a baseline reaction threshold (see Luz Rello-Sanchez: -- The prediction engine 160 can compare classification values of feature classifier data 150 to a threshold classification, and discard features with insufficient classification. Since features can have dependencies on one another, the classification metrics are determined before features are discarded.--, in [0050]-[0051]); and 
generate the impairment value based upon the comparison of the duration of time for the action taken by the monitored individual and the baseline reaction threshold (see Luz Rello-Sanchez: e.g., -- The prediction engine 160 can compare classification values of feature classifier data 150 to a threshold classification, and discard features with insufficient classification. Since features can have dependencies on one another, the classification metrics are determined before features are discarded. [0051] In some implementations, the classification metric values can be stored in a feature index. The index stores the classification values for each feature of the index. The prediction engine 160, using the classification values, generates prediction data 170 representing one or more prediction values for classes of dyslexia. If a prediction value is above a predetermined threshold, the prediction engine 160 predicts that the user has dyslexia. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.--, in [0050]-[0051]).
Re Claims 19-20,  claims 19-20 are the corresponding method claim to the combination of claims 7-8 respectively. Thus, claims 19-20 are rejected for the similar reasons as for claims 7-8. Furthermore, BURTON as modified by Luz Rello-Sanchez further disclose a method for monitoring impairment (see BURTON: e.g., in lines 22-45, page 5; also see Luz Rello-Sanchez: e.g., -- The prediction engine 160 can compare classification values of feature classifier data 150 to a threshold classification, and discard features with insufficient classification. Since features can have dependencies on one another, the classification metrics are determined before features are discarded. [0051] In some implementations, the classification metric values can be stored in a feature index. The index stores the classification values for each feature of the index. The prediction engine 160, using the classification values, generates prediction data 170 representing one or more prediction values for classes of dyslexia. If a prediction value is above a predetermined threshold, the prediction engine 160 predicts that the user has dyslexia. For example, the predetermined threshold can be a prediction value above 50%. In some implementations, to reduce false positives or false negatives, the predetermined threshold can be a higher percentage or a lower percentage than 50%.--, in [0050]-[0051]).

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI WEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on 8:00 - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WEI WEN YANG/Primary Examiner, Art Unit 2667